DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is non-final and is in response to the claims and remarks filed July 20, 2021 and entered with the RCE filed on August 25, 2021. Claims 1-20 are currently pending, of which claims 1-5, 8-12, and 15-19 are currently amended.

Response to Arguments
Rejections Under 35 USC 112
Applicant has amended the claims at issue describing the entitlements and the previous rejections have therefore been withdrawn.

Prior Art Rejections
Applicant’s arguments regarding the previously cited art have been fully considered but are moot.
Specifically, Applicant argues that the entitlements as amended are not taught by Bandyopadhyay or Aguera-Arcas. See Remarks 10. These arguments are moot and new reference Krstic has been combined with Bandyopadhyay to teach the limitations of the claim. Krstic discloses entitlements associated with individual applications, including authenticating using root level certificates. This can also include security profiles at the kernel level of an OS to identify trusted application. Therefore, the various levels of access as disclosed in Bandyopadhyay, including the camera and camera roll, would be defined by entitlements at the root level of Krstic. See Krstic paras. [0025-29] and 
It is for at least these reasons and the reasons cited below that the claims remain rejected in this Action.
Examiner’s Note
The prior art rejections below cite particular paragraphs, columns, and/or line numbers in the references for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claim(s) 1, 3-5, 8, 10-12, 15, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bandyopadhyay et al. (U.S. Publication No. 2012/0009896; hereinafter “Bandyopadhyay”) and further in view of Krstic et al. (U.S. Publication No. 2012/0185863; hereinafter “Krstic”).
As per claim 1, Bandyopadhyay teaches a method for implementing a secure lock screen when operating in a locked state, the method comprising, by a computing device: receiving, from the secure lock screen, a first request to launch an application; in response to determining that the first request is issued by way of the secure lock screen (See Bandyopadhyay Figs. 2A, 7, 8, and paras. [0063] and [0114]: “input data is received to activate an image-capture application while in lock mode”).
Furthermore, Bandyopadhyay teaches assigning application features and displaying, in accordance with the first entitlement and a threshold depth level, a first user interface of the first application (See Bandyopadhyay Figs. 7 and 8 and paras. [0101-105]: limiting access to a particular level below the lock screen, where this could be one level of access such as in the camera roll example/metaphor. The broadest reasonable interpretation of this undefined claimed threshold depth level would be whatever the entitlements allow for, so if they define the camera roll as being accessible or not, that is a threshold depth that is being met when it is determined whether or not to display it). 
Additionally, Bandyopadhyay further teaches receiving, from the first application, a second request to launch a second application in response to determining that the second request is issued by way of an application that is distinct from the secure lock screen: and suppressing, in accordance with the second entitlement and the threshold depth level, a display of a second user interface of the second application (See Bandyopadhyay Figs. 7 and 8 and paras. [0101-105]: “the camera roll ability is disabled in above-lock mode, and if such input is received, the mobile device transitions 732 to the mobile device unlock user interface state 740”, which is a form of suppressing the camera roll until the device is unlocked. Furthermore, after receipt of the additional function/application, such as the camera roll, “the mobile device transitions 732 to mobile device unlock user interface state 740” and “[t]hus, a user that enters the lock screen from an above-lock post capture mode is placed in the below-lock post-capture mode after authentication. This avoids the inconvenience of the user having to find their way back to the image-capture application after authenticating).
However, Bandyopadhyay does not explicitly assigning a first entitlement to the first application, wherein the first entitlement is derived from a root entitlement assigned to the secure lock screen.
Moreover, while Bandyopadhyay clearly defines multiple levels of access for applications, as discussed in the camera example above, Bandyopadhyay does not explicitly teach assigning a second entitlement to the second application, wherein the second entitlement is derived from the first entitlement assigned to the first application.
Thus, while Bandyopadhyay teaches the first application and the requests, Bandyopadhyay does not explicitly teach assigning a first entitlement as claimed, nor does Bandyopadhyay explicitly teach assigning a second entitlement. 
Krstic teaches these limitations of the claim as they relate to the entitlements off the applications of Bandyopadhyay (See Krstic paras. [0025-29] and [0031-32]: 
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine, with a reasonable expectation of success, the application access levels of Bandyopadhyay with the entitlement policies of Krstic. One would have been motivated to combine these references because both references disclose applications application access permissions and Krstic enhances the restrictions of Bandyopadhyay by providing restrictions at a level that application developers may not have access to, thus helping prevent malicious or defective code on the device (See Krstic paras. [0004] and [0017]).

As per claim 3, Bandyopadhyay/Krstic further teaches wherein, when the computing device transitions from the locked state to an unlocked state, the second user interface is permitted to be displayed by way of the entitlement (See Bandyopadhyay paras. [0101-105]: user can enter unlocked state from the above-lock mode, permitting access to the features that were previously blocked).

As per claim 4, Bandyopadhyay further teaches receiving a third request to launch an additional application; and in response to determining that the third request is issued by way of the secure lock screen: launching the additional application, assigning a third entitlement to the additional application, wherein the third entitlement is derived from the root entitlement assigned to the secure lock screen, and displaying, in accordance with the third entitlement, a third user interface of the additional application (See Bandyopadhyay Figs. 7 and 8 and paras. [0051], [0057], [0101-105], [0115]: above and below lock screen experience of the camera application described in detail above. However, the “application programs can include common mobile computing applications (e.g., image-capture applications, email applications, calendars, contact managers, web browsers, messaging applications), or any other computing application” and therefore one of ordinary skill would understand that the different levels of access can apply to those other applications, and thus, an additional application, as claimed).
However, Bandyopadhyay does not explicitly teach assigning a third entitlement to the additional application, wherein the third entitlement is derived from the root entitlement assigned to the secure lock screen.
Krstic teaches these limitations of the claim (See Krstic paras. [0025-29] and [0031-32]: entitlements associated with individual applications, including authenticating using root level certificates. This can also include security profiles at the kernel level of an OS to identify trusted application. Therefore, the various levels of access as disclosed in Bandyopadhyay, including the camera and camera roll, would be defined by entitlements at the root level of Krstic).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Bandyopadhyay with the teachings of Krstic for at least the same reasons as discussed above in claim 1.

As per claim 5, Bandyopadhyay/Krstic further teaches wherein suppressing the display of the second user interface that corresponds to the second application comprises suppressing a second graphics context associated with the second application (See Bandyopadhyay Fig. 7 and paras. [0101-102] and [0105]: “the camera roll ability is disabled in above-lock mode, and if such input is received, the mobile device transitions 732 to the mobile device unlock user interface state 740”, which is a form of suppressing the camera roll until the device is unlocked and the user can be presented with the camera roll).

As per claims 8 and 10-12, the claims are directed to a storage medium that implements the same features of the method of claims 1 and 3-5 respectively, and are therefore rejected for at least the same reasons therein. Additionally, Bandyopadhyay discloses this storage medium to implement said method (See Bandyopadhyay paras. [0134-135]).

As per claims 15, 17, and 18, the claims are directed to a computing device that implements the same features of the method of claims 1, 4, and 5 respectively, and are therefore rejected for at least the same reasons therein. Additionally, Bandyopadhyay discloses a computing device comprising a processor configured to implement said method (See Bandyopadhyay paras. [0134-135]).

Claims 2, 9, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bandyopadhyay/Krstic as applied above, and further in view of Dubhashi et al. (U.S. Publication No. 2010/0191974; hereinafter “Dubhashi”).
As per claim 2, while Bandyopadhyay/Krstic teaches assigning the entitlement as well as digital certificates (See Krstic para. [0026]), Bandyopadhyay/Krstic does not explicitly teach wherein assigning the first entitlement to the first application comprises digitally signing the first entitlement.
Dubhashi teaches these limitations of the claim (See Dubhashi paras. [0029-30]: applications can have signatures to verify content).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine, with a reasonable expectation of success, the entitlements of Bandyopadhyay/Krstic with the digital signatures of Dubhashi. One would have been motivated to combine these references because both references disclose applications where access can be locked, and Dubashi enhances the entitlements and digital certificates of Bandyopadhyay/Krstic by implementing a common way to ensure that the certificates are valid, further improving the security features of Bandyopadhyay/Krstic.

As per claim 9, the claim is directed to a storage medium that implements the same features of the method of claim 2, and is therefore rejected for at least the same reasons therein.

As per claim 16, the claims is directed to a computing device that implements the same features of the method of claim 2, and is therefore rejected for at least the same reasons therein.

Claims 6 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bandyopadhyay/Krstic as applied above, and further in view of Hilary et al. (U.S. Publication No. 2012/0284297; hereinafter “Hilary”).
As per claim 6, while B Bandyopadhyay/Krstic teaches the applications on the lock screen, Bandyopadhyay/Krstic does not explicitly teach wherein the second graphics context is a drawing destination associated with the second application to be rendered by a rendering engine.
Hilary teaches these limitations of the claim (See Hilary paras. [0045-46] and [0050-51]: rendered components associated with applications on the lock screen, including contextual data being rendered and available for access).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine, with a reasonable expectation of success, the lock screen interface of Bandyopadhyay/Krstic with the rendering components of Hilary. One would have been motivated to combine these references because both references disclose displaying content and providing access to applications on a lock screen, and Hilary enhances the teachings of Bandyopadhyay/Krstic by allowing the user to comprehend the process of where the contexts are being rendered, as well as providing the user of Bandyopadhyay/Krstic 

As per claim 13, the claim is directed to a storage medium that implements the same features of the method of claim 6, and is therefore rejected for at least the same reasons therein. 

Claims 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bandyopadhyay/Krstic as applied above, and further in view of Soundararajan (U.S. Publication No. 2015/0334219) and Hilary.
As per claim 7, while Bandyopadhyay/Krstic teaches the applications on the lock screen, Bandyopadhyay/Krstic does not explicitly teach periodically gathering, for each application of a plurality of applications executing on the computing device, a respective snapshot for the application regardless of a respective entitlement of the application that indicates to a rendering engine whether content of the application is permitted to be displayed, wherein, for each application of the plurality of applications, the respective snapshot comprises a respective capture of a respective underlying user interface (UI) of the application.
Soundararajan teaches periodically gathering, for each application of a plurality of applications executing on the computing device, a respective snapshot for the application regardless of a respective entitlement of the application that indicates to a rendering engine whether content of the application is permitted to be displayed (See Soundararajan Fig. 9 and paras. [0071-73]: while a device in a locked state, can receive 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine, with a reasonable expectation of success, the lock screen interface of Bandyopadhyay/Krstic with the periodic updates of Soundararajan. One would have been motivated to combine these references because both references disclose interacting with applications on lock screen interfaces and Soundararajan enhances the user experience by providing information that may be more pertinent to the user at particular points in time, and leverage that into a time-saving way for the user to check and follow up on that information without clicking through numerous windows and applications when it can merely be ascertained through a glance at the device in its lock state.
Hilary teaches wherein, for each application of the plurality of applications, the respective snapshot comprises a respective capture of a respective underlying user interface (UI) of the application (See Hilary Figs. 19-25 and paras. [0028], [0030-32] and [0083]: user can be presented with lock screen information and a portion, or snapshot, of the UI shown on the lock screen. Unlocking removes the lockscreen UI and loads the full page, such as the search results page after a user interacts with a particular result on the lock screen. A privacy threshold can also be enacted, and an authentication can be required to continue such application functionality below the lock screen).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine, with a reasonable 

As per claim 14, the claim is directed to a storage medium that implements the same features of the method of claim 7, and is therefore rejected for at least the same reasons therein. 







Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Klicos whose telephone number is (571)270-5889. The examiner can normally be reached Mon-Fri 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nicholas Klicos/
Primary Examiner, Art Unit 2145